United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.S., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, FEDERAL CORRECTIONAL
INSTITUTION TERRE HAUTE,
Terre Haute, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1034
Issued: November 25, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 15, 2020 appellant, through counsel, filed a timely appeal from a February 7,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3
ISSUE
The issue is whether appellant has met his burden of proof to establish a right knee
condition causally related to the accepted August 15, 2019 employment incident.
FACTUAL HISTORY
On August 20, 2019 appellant, then a 32-year-old correctional officer, filed a traumatic
injury claim (Form CA-1) alleging that on August 15, 2019 he felt a pop and burning sensation in
his right knee after stepping on uneven concrete when responding to a fight in the recreation yard
while in the performance of duty. On the reverse side of the claim form the employing
establishment acknowledged that he was injured while in the performance of duty. Appellant
stopped work on August 21, 2019 and returned to work on August 22, 2019.
On August 15, 2019 the employing establishment executed an authorization for
examination and/or treatment (Form CA-16) authorizing appellant to seek medical care related to
his right knee pain. In Part B of Form CA-16, attending physician’s report, of even date, Dr. Rahat
Sheikh, a Board-certified family practitioner, noted that appellant twisted his right knee. He
diagnosed right knee strain and checked a box marked “Yes” to indicate that the condition was
caused or aggravated by the described employment activity. Dr. Sheikh indicated that appellant
could resume light-duty work with restrictions.
In an August 22, 2019 attending physician’s report (Form CA-20), Dr. Sheikh noted that
appellant indicated that he felt a burning sensation in his right knee after running on uneven
ground. He examined appellant and diagnosed right knee pain. Dr. Sheikh checked a box marked
“Yes” to indicate that appellant’s condition was caused or aggravated by the described
employment activity.
In a development letter dated August 23, 2019, OWCP informed appellant that the
evidence of record was insufficient to establish his claim. It advised him of the type of factual and
medical evidence needed and provided a questionnaire for his completion. OWCP afforded
appellant 30 days to submit the necessary evidence.
Thereafter, appellant submitted an x-ray report of his right knee, dated August 15, 2019,
which revealed minimal osteoarthritis.

2

5 U.S.C. § 8101 et seq.

3

The Board notes that, following the February 7, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

2

In an August 15, 2019 report, Dr. Sheikh noted that appellant twisted his right knee while
running across uneven concrete at work. He examined appellant and diagnosed right knee pain.
On August 22, 2019 Dr. Sheikh noted that appellant was still experiencing right knee pain. He
examined appellant and diagnosed right knee pain and ordered a magnetic resonance imaging
(MRI) scan of appellant’s right knee. An MRI scan report of appellant’s lower extremity joint,
dated August 22, 2019, revealed chondromalacia of the patella. In an August 27, 2019 report,
Dr. Sheikh noted that appellant’s right knee pain had not improved. He examined appellant and
diagnosed right knee pain.
On September 2, 2019 appellant responded to OWCP’s development questionnaire. He
noted that he had not experienced similar symptoms prior to the alleged employment incident.
Appellant indicated that he had previously injured his right knee on September 27, 2012, and that
his physicians advised him that the injury would cause major problems in the future, such as
arthritis and possible joint deterioration. He clarified that the employment incident occurred as he
was running while responding to a fight between inmates.
In a Form CA-20 report, dated September 3, 2019, Dr. Ronald Wheeler, a Board-certified
orthopedic surgeon, noted that appellant injured his right knee at work while running to respond
to a fight. He diagnosed chondromalacia of the right patella and patellofemoral osteoarthritis.
Dr. Wheeler checked a box marked “Yes” to indicate that appellant’s condition was caused or
aggravated by the described employment activity. He indicated that appellant could resume lightduty work with restrictions. In an accompanying report of work ability, Dr. Wheeler diagnosed
patellofemoral arthritis and listed appellant’s work restrictions.
In a September 3, 2019 report, Dr. Wheeler reviewed x-rays and an MRI scan of
appellant’s right knee. He diagnosed patellofemoral arthritis of the right knee and chondromalacia
of the right patella. Dr. Wheeler indicated that appellant would likely require patellofemoral
arthroplasty with medial realignment.
By decision dated September 26, 2019, OWCP denied appellant’s traumatic injury claim,
finding that, while the August 15, 2019 employment incident occurred, as alleged, the medical
evidence of record was insufficient to establish causal relationship between his diagnosed right
knee conditions and the accepted employment incident.
OWCP subsequently received a September 3, 2019 report from Dr. Wheeler who noted
that appellant felt a pop in his right knee while running at work. Dr. Wheeler examined appellant
and reviewed x-rays and an MRI scan of his right knee. He diagnosed patellofemoral arthritis of
the right knee and chondromalacia of the right patella.
In a September 27, 2019 report, Dr. Wheeler noted that appellant was experiencing pain
during physical therapy treatment and was not improving. He examined appellant and diagnosed
patellofemoral arthritis of the right knee and chondromalacia of the right patella. Dr. Wheeler
recommended surgical intervention for appellant’s right knee conditions. In an accompanying
report of work ability, he listed appellant’s work restrictions.
In an October 7, 2019 report, Dr. Wheeler noted that appellant previously sustained a right
knee injury in September 2012. He indicated that there were issues related to the initial injury that

3

did not heal or continued to degenerate. Dr. Wheeler reported that appellant was unable to perform
his work duties following the August 15, 2019 employment incident. He examined appellant and
diagnosed exacerbation of right patellofemoral pathology, patellofemoral arthritis of the right
knee, and chondromalacia of the right patella. Dr. Wheeler recommended surgical intervention.
In an accompanying report of work ability, he listed appellant’s work restrictions.
On October 10, 2019 appellant requested a review of the written record by a representative
of OWCP’s Branch of Hearings and Review.
By decision dated February 7, 2020, OWCP’s hearing representative affirmed the
September 26, 2019 decision, finding that the medical evidence of record was insufficient to
establish causal relationship between appellant’s diagnosed right knee conditions and the accepted
August 15, 2019 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.6 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been established.
Fact of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.8 The second component is whether the employment incident caused a personal
injury.9

4

Supra note 2.

5

M.O., Docket No. 19-1398 (issued August 13, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
6
J.R., Docket No. 20-0496 (issued August 13, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
7

B.M., Docket No. 19-1341 (issued August 12, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

T.J., Docket No. 19-0461 (issued August 11, 2020); Elaine Pendleton, 40 ECAB 1143 (1989).

9

D.M., Docket No. 20-0386 (issued August 10, 2020); John J. Carlone, supra note 5.

4

Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.10 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident identified by the claimant.11
In a case in which a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to the accepted August 15, 2019 employment incident.
In support of his claim, appellant submitted an August 15, 2019 report from Dr. Sheikh
who diagnosed right knee pain. In an August 22, 2019 report and accompanying Form CA-20
report, Dr. Sheikh diagnosed right knee pain. The Board has held, however, that pain is a symptom
and not a compensable medical diagnosis.13 These reports are therefore insufficient to meet
appellant’s burden of proof.
In an August 15, 2019 report, Dr. Sheikh diagnosed right knee strain and checked a box
marked “Yes” to indicate that the condition was caused or aggravated by the described
employment activity. Similarly, in a September 3, 2019 Form CA-20 report, Dr. Wheeler
diagnosed chondromalacia of the right patella and patellofemoral osteoarthritis and checked a box
marked “Yes” to indicate that appellant’s condition was caused or aggravated by the described
employment activity. The Board has held that when a physician’s opinion on causal relationship
consists only of checking a box marked “Yes” to a form question, without more by the way of
medical rationale, that opinion is of limited probative value and is insufficient to establish causal
relationship.14 As such, these reports are insufficient to establish appellant’s claim.
Appellant also submitted September 3 and 27, 2019 reports from Dr. Wheeler who
diagnosed patellofemoral arthritis of the right knee and chondromalacia of the right patella. While
Dr. Wheeler referenced the accepted employment incident, he did not offer an opinion as to
whether appellant’s diagnosed conditions were causally related to the employment incident. The
Board has held that medical evidence that does not offer an opinion regarding the cause of an
10

A.R., Docket No. 19-0465 (issued August 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

W.L., Docket No. 19-1581 (issued August 5, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
C.C., Docket No. 19-1071 (issued August 26, 2020); V.W., Docket No. 19-1537 (issued May 13, 2020).
13

T.S., Docket No. 20-0343 (issued July 15, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, supra note 5.

14

M.S., Docket No. 20-0437 (issued July 14, 2020).

5

employee’s condition is of no probative value on the issue of causal relationship.15 Accordingly,
these reports are insufficient establish appellant’s claim.
In an October 7, 2019 report, Dr. Wheeler noted that appellant previously injured his right
knee in September 2012. He indicated that there were issues related to the initial injury that did
not heal or continued to degenerate. Dr. Wheeler diagnosed exacerbation of right patellofemoral
pathology, patellofemoral arthritis of the right knee, and chondromalacia of the right patella.
While he supported causal relationship, he offered only a conclusory statement devoid of medical
rationale. Dr. Wheeler did not explain the mechanism of how the accepted employment incident
of running and twisting his knee was competent to cause appellant’s diagnosed conditions. The
Board has held that a medical report is of limited probative value on a given medical issue if it
contains an opinion which is unsupported by medical rationale.16 Further, the Board has
consistently held that complete medical rationalization is particularly necessary when there is a
preexisting condition involving the same body part,17 and has required medical rationale
differentiating between the effects of the work-related injury and the preexisting condition in such
cases.18 Therefore, Dr. Wheeler’s October 7, 2019 report is also insufficient to establish
appellant’s claim.
The record contains an x-ray report of appellant’s right knee, dated August 15, 2019, and
an MRI scan report of his lower extremity joint, dated August 22, 2019. The Board has held,
however, that diagnostic studies standing alone lack probative value on the issue of causal
relationship as they do not provide an opinion as to whether the employment incident caused any
of the diagnosed conditions.19
As the medical evidence of record does not contain rationalized medical evidence
establishing causal relationship between appellant’s diagnosed right knee conditions and the
accepted August 15, 2019 employment incident, the Board finds that appellant has not met his
burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

15

L.B., Docket No. 19-1907 (issued August 14, 2020); D.K., Docket No. 17-1549 (issued July 6, 2018).

16

B.M., supra note 7.

17

P.W., Docket No. 20-0407 (issued July 17, 2020).

18

Id.; see also A.J., Docket No. 18-1116 (issued January 23, 2019); M.F., Docket No. 17-1973 (issued
December 31, 2018); J.B., Docket No. 17-1870 (issued April 11, 2018).
19

C.B., Docket No. 20-0464 (issued July 21, 2020).

6

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to the accepted August 15, 2019 employment incident.20
ORDER
IT IS HEREBY ORDERED THAT the February 7, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 25, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

The Board notes that the employing establishment issued a Form CA-16, dated August 15, 2019. A completed
Form CA-16 authorization may constitute a contract for payment of medical expenses to a medical facility or
physician, when properly executed. The form creates a contractual obligation, which does not involve the employee
directly, to pay for the cost of the examination or treatment regardless of the action taken on the claim. See 20 C.F.R.
§ 10.300(c); J.G., Docket No. 17-1062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

7

